
	

113 S1385 IS: Federal Judgeship Act of 2013
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1385
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Mr. Coons (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the appointment of additional Federal
		  circuit and district judges, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Judgeship Act of
			 2013.
		2.Circuit judges
			 for the Circuit Courts of Appeals
			(a)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
				(1)4 additional
			 circuit judges for the ninth circuit court of appeals; and
				(2)1 additional
			 circuit judge for the sixth circuit court of appeals.
				(b)Temporary
			 judgeship
				(1)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate 1 additional circuit judge for the ninth circuit court of
			 appeals.
				(2)Vacancy not
			 filledThe first vacancy in the office of circuit judge in the
			 ninth circuit occurring 10 years or more after the confirmation date of the
			 circuit judge named to fill the temporary circuit judgeship created in the
			 ninth circuit by paragraph (1) shall not be filled.
				(c)TablesIn
			 order that the table contained in section 44 of title 28, United States Code,
			 will, with respect to each judicial circuit, reflect the changes in the total
			 number of permanent circuit judgeships authorized as a result of subsection (a)
			 of this section, such table is amended to read as follows:
				
					
						
							
								CircuitsNumber of Judges
								
							
							
								District of Columbia11
								
								First6
								
								Second13
								
								Third14
								
								Fourth15
								
								Fifth17
								
								Sixth17
								
								Seventh11
								
								Eighth11
								
								Ninth33
								
								Tenth12
								
								Eleventh12
								
								Federal12.
								
							
						
					.
			3.District judges
			 for the district courts
			(a)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
				(1)1 additional
			 district judge for the district of Delaware;
				(2)6 additional
			 district judges for the eastern district of California;
				(3)2 additional
			 district judges for the eastern district of Texas;
				(4)4 additional
			 district judges for the western district of Texas;
				(5)6 additional
			 district judges for the district of Arizona;
				(6)10 additional
			 district judges for the central district of California;
				(7)5 additional
			 district judges for the northern district of California;
				(8)2 additional
			 district judges for the district of Colorado;
				(9)2 additional
			 district judges for the western district of Washington;
				(10)1 additional
			 district judge for the southern district of Indiana;
				(11)3 additional
			 district judges for the southern district of Florida;
				(12)5 additional
			 district judges for the middle district of Florida;
				(13)1 additional
			 district judge for the western district of New York;
				(14)1 additional
			 district judge for the northern district of Florida;
				(15)1 additional
			 district judge for the western district of Wisconsin;
				(16)3 additional
			 district judges for the southern district of California;
				(17)2 additional
			 district judges for the eastern district of New York;
				(18)2 additional
			 district judges for the district of New Jersey;
				(19)1 additional
			 district judge for the district of Idaho;
				(20)2 additional
			 district judges for the southern district of Texas;
				(21)1 additional
			 district judge for the district of Minnesota;
				(22)1 additional
			 district judge for the northern district of Georgia;
				(23)1 additional
			 district judge for the district of Nevada;
				(24)1 additional
			 district judge for the district of New Mexico; and
				(25)1 additional
			 district judge for the southern district of New York.
				(b)Temporary
			 judgeships
				(1)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
					(A)1 additional
			 district judge for the eastern district of California;
					(B)1 additional
			 district judge for the western district of Texas;
					(C)4 additional
			 district judges for the district of Arizona;
					(D)2 additional
			 district judges for the central district of California;
					(E)1 additional
			 district judge for the northern district of California;
					(F)1 additional
			 district judge for the middle district of Florida;
					(G)1 additional
			 district judge for the southern district of California;
					(H)1 additional
			 district judge for the district of New Jersey;
					(I)1 additional
			 district judge for the district of Minnesota;
					(J)1 additional
			 district judge for the western district of Missouri;
					(K)1 additional
			 district judge for the northern district of Georgia;
					(L)1 additional
			 district judge for the district of Nevada;
					(M)1 additional
			 district judge for the district of Oregon;
					(N)1 additional
			 district judge for the southern district of New York;
					(O)1 additional
			 district judge for the middle district of Tennessee; and
					(P)1 additional
			 district judge for the eastern district of Virginia.
					(2)Vacancies not
			 filled
					(A)In
			 generalThe first vacancy in the office of district judge in each
			 of the offices of district judge authorized by paragraph (1), except for the
			 district of Arizona and the central district of California, occurring 10 years
			 or more after the confirmation date of the judge named to fill the temporary
			 district judgeship created in the applicable district by this subsection, shall
			 not be filled.
					(B)ArizonaThe
			 first 4 vacancies in the office of district judge in the district of Arizona
			 occurring 10 years or more after the date on which judge are confirmed to fill
			 all 4 temporary district judgeships under paragraph (1)(C), shall not be
			 filled.
					(C)Central
			 district of CaliforniaThe first 2 vacancies in the office of
			 district judge in the central district of California occurring 10 years or more
			 after the date on which judge are confirmed to fill both temporary district
			 judgeships under paragraph (1)(D), shall not be filled.
					(c)Existing
			 judgeshipsThe existing judgeships for the district of Kansas and
			 the eastern district of Missouri authorized by section 203(c) of the Judicial
			 Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) and the
			 existing judgeships for the eastern district of Texas, the district of Arizona,
			 the central district of California, the southern district of Florida, the
			 northern district of Alabama, and the district of New Mexico authorized by
			 section 312(c) of the 21st Century Department of Justice Appropriations
			 Authorization Act (Public Law 107–273, 28 U.S.C. 133 note), as of the effective
			 date of this Act, shall be authorized under section 133 of title 28, United
			 States Code, and the incumbents in those offices shall hold the office under
			 section 133 of title 28, United States Code, as amended by this Act.
			(d)TablesIn
			 order that the table contained in section 133 of title 28, United States Code,
			 will, with respect to each judicial district, reflect the changes in the total
			 number of permanent district judgeships authorized as a result of subsections
			 (a) and (c) of this section, such table is amended to read as follows:
				
					
						
							
								DistrictsNumber
						of Judges
								
							
							
								Alabama:
								
								Northern8
								
								Middle3
								
								Southern3
								
								Alaska3
								
								Arizona19
								
								Arkansas:
								
								Eastern5
								
								Western3
								
								California:
								
								Northern19
								
								Eastern12
								
								Central38
								
								Southern16
								
								Colorado9
								
								Connecticut8
								
								Delaware5
								
								District of Columbia15
								
								Florida:
								
								Northern5
								
								Middle20
								
								Southern21
								
								Georgia:
								
								Northern12
								
								Middle4
								
								Southern3
								
								Hawaii3
								
								Idaho3
								
								Illinois:
								
								Northern22
								
								Central4
								
								Southern4
								
								Indiana:
								
								Northern5
								
								Southern6
								
								Iowa:
								
								Northern2
								
								Southern3
								
								Kansas6
								
								Kentucky:
								
								Eastern5
								
								Western4
								
								Eastern and Western1
								
								Louisiana:
								
								Eastern12
								
								Middle3
								
								Western7
								
								Maine3
								
								Maryland10
								
								Massachusetts13
								
								Michigan:
								
								Eastern15
								
								Western4
								
								Minnesota8
								
								Mississippi:
								
								Northern3
								
								Southern6
								
								Missouri:
								
								Eastern7
								
								Western5
								
								Eastern and Western2
								
								Montana3
								
								Nebraska3
								
								Nevada8
								
								New Hampshire3
								
								New Jersey19
								
								New Mexico8
								
								New York:
								
								Northern5
								
								Southern29
								
								Eastern17
								
								Western5
								
								North Carolina:
								
								Eastern4
								
								Middle4
								
								Western4
								
								North Dakota2
								
								Ohio:
								
								Northern11
								
								Southern8
								
								Oklahoma:
								
								Northern3
								
								Eastern1
								
								Western6
								
								Northern, Eastern, and
						Western1
								
								Oregon6
								
								Pennsylvania:
								
								Eastern22
								
								Middle6
								
								Western10
								
								Puerto Rico7
								
								Rhode Island3
								
								South Carolina10
								
								South Dakota3
								
								Tennessee:
								
								Eastern5
								
								Middle 4
								
								Western5
								
								Texas:
								
								Northern12
								
								Southern21
								
								Eastern10
								
								Western17
								
								Utah5
								
								Vermont2
								
								Virginia:
								
								Eastern11
								
								Western4
								
								Washington:
								
								Eastern4
								
								Western9
								
								West Virginia:
								
								Northern3
								
								Southern5
								
								Wisconsin:
								
								Eastern5
								
								Western3
								
								Wyoming3.
								
							
						
					.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act, including such sums as may be necessary to provide
			 appropriate space and facilities for the judicial positions created by this
			 Act.
		
